


109 HR 6422 IH: To amend the Fair Labor Standards Act of 1938 (29 U.S.C.

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6422
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2006
			Ms. McKinney
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 (29 U.S.C.
		  206(a)(1)) to reflect the actual costs of living in various regions of the
		  country and to bring the minimum to a fair wage that can support federal
		  workers and contractors and their families.
	
	
		1.Findings
			(a)Over 10% of
			 Federal Contract workers earn below poverty level wages.
			(b)The majority of
			 federal contractors paying poverty level wages are defense contractors
			 (62%).
			(c)Most contractors
			 are large businesses (59%), not small businesses or nonprofit
			 organizations.
			(d)Over a quarter of
			 one million direct federal workers work at poverty level wages. (EPI Study
			 released in 2000)
			(e)Since members of
			 Congress last voted to boost minimum wages, they have raised their own pay by
			 23%. (Christian Science Monitor 1/30/06)
			(f)While real income
			 is declining for working families, top corporate executives receive an average
			 431 times the salary of a worker in his or her company. (Christian Science
			 Monitor 1/30/06)
			(g)A graduated
			 increase of the minimum wage proposed in current pending legislation from
			 $5.85/hr. to $7.25/hr. does not bring the annual income of a family of four
			 above the poverty line.
			2.Amendment to the
			 fair labor standards act of 1938
			(a)In
			 GeneralSection 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) is amended to read as follows:
				(1)except as
			 otherwise provided in this section, not less than an hourly wage (or salary
			 equivalent) sufficient for a worker to earn, while working 40 hours a week on a
			 full-time basis, equal to or above what it would cost to cover the cost of
			 housing, food, childcare, transportation and healthcare needs of a family of
			 four based on the regional or municipal cost of living; and
				(2)an additional
			 amount, determined by the Secretary based on the locality in which a worker
			 resides, sufficient to cover the costs to such worker to obtain any fringe
			 benefits not provided by the worker's employer; and
				(3)an hourly wage
			 that will be adjusted annually in accord with Federal Cost of Living
			 Adjustments; and that
				(4)the hourly wage
			 for Federal Workers and Contract Workers will increase by the same percentage
			 as the Congressional pay raise whenever Congress votes to raise their salaries
			 above COLA.
				(5)Effective
			 DateThe amendment made by section (a) above shall take effect 60
			 days after the date of enactment of this Act; and
				(b)In
			 GeneralSection 6 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana
			 Islands.
				(1)TransitionNotwithstanding
			 subsection (a), the minimum wage applicable to the Commonwealth of the Northern
			 Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) shall be—
					(a)except as
			 otherwise provided in this section, not less than an hourly wage (or salary
			 equivalent) sufficient for a worker to earn, while working 40 hours a week on a
			 full-time basis, equal to or above what it would cost to cover the cost of
			 housing, food, childcare, transportation and healthcare needs of a family of
			 four based on the regional or municipal cost of living; and
					(b)an additional
			 amount, determined by the Secretary based on the locality in which a worker
			 resides, sufficient to cover the costs to such worker to obtain any fringe
			 benefits not provided by the worker's employer; and
					(c)an hourly wage
			 that will be adjusted annually in accord with federal Cost of Living
			 Adjustments; and that
					(d)the hourly wage
			 for Federal Workers and Contract Workers will increase by the same percentage
			 as the Congressional pay raise whenever Congress votes to raise their salaries
			 above COLA.
					(2)Any items produced
			 or manufactured displaying a Made in the USA label must be
			 compensated with an hourly wage that complies with the federally mandated
			 minimum wage standards in section (b) above.
				(3)Effective
			 DateThe amendment made by section (b) above shall take effect 60
			 days after the date of enactment of this Act.
				
